DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are presented for examination.
This action is in response to amendment file on January 12, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 7, 11, 13-14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. U.S. Patent Application Publication Number 2019/0014183 A1 (hereinafter Brooks), and further in view of Ahad U.S. Patent Application Publication Number 2016/0350173 A1 (hereinafter Ahad).

As per claims 1, 7, 14, Brooks discloses a data processing method, data processing method, wherein the method is applied to a data processing system comprising a control node (see system 10 “system 1” on page 4 section [0031] and Figure 2) and an operation node (see system 20 “system 2” on page 4 section [0031] and Figure 2), a plurality of data transmission pipes is established between the control node and the operation node (see plurality of data pipes 30A-30C on page 4 section [0031] and Figure 2), the control node transmits received data to the operation node through the plurality of data transmission pipes (see socket status monitor 50 receiving monitored operation status data on page 4 section [0032]), a plurality of monitors are disposed in the data processing system for the plurality of data transmission pipes, each monitor is associated with each of the plurality of data transmission pipes (to be taught by Ahad), and the method comprises:
receiving, by the control node, an alarm signal (to be taught by Ahad) from the operation node (see indication sent from socket status monitor 50 to connection manager 12 on page 4 section [0032]) in response to a first monitor detecting that processing performance of data from a first data transmission pipe is lower than a first threshold (see socket status monitor 50 detect that a monitored connection is less than or equal to a predetermined threshold for the pipe 30A on page 4 section [0032]), wherein the first monitor is associated with the first data transmission pipe, the alarm signal is used to indicate that the processing performance of the data from the first data transmission pipe is excessively low (see detect that a monitored connection is less than or equal to a predetermined threshold for the pipe 30A on page 4 section [0032] and see indication that socket is malfunctioning and stalled on page 4 section [0036]), the first monitor is one of the plurality of monitors (to be taught by Ahad), and the first data transmission pipe is any data transmission pipe in the plurality of data transmission pipes (see first data transmission pipe is pipe 30A on page 4 section [0032]); and
in response to receiving the alarm signal, independently reducing (to be taught by Ahad), by the control node, a data amount that is from the first data transmission pipe only and that is allocated to the operation node (see suspend use of socket 1, or reducing data amount from first data pipe as claimed, on page 4 section [0037] and Figure 3), without impacting data traffic from any other data transmission pipes (to be taught by Ahad).
Brooks do not disclose expressly: a plurality of monitors are disposed in the data processing system for the plurality of data transmission pipes, each monitor is associated with each of the plurality of data transmission pipes.
Brooks do not disclose expressly: receiving, by the control node, an alarm signal from the operation node.
Brooks do not disclose expressly: in response to receiving the alarm signal, independently reducing, by the control node, a data amount that is from the first data transmission pipe only and that is allocated to the operation node, without impacting data traffic from any other data transmission pipes.
Ahad teaches: a plurality of monitors (see Anomaly Detection and Resolution Components ADRC on page 2 section [0013]and see plurality of ADRC 354, 364, 374 on page 11 section [0105] and Figure 3) are disposed in the data processing system for the plurality of data transmission pipes, each monitor is associated with each of the plurality of data transmission pipes (see ADRC 354, 364, 374 monitoring plurality of components with network transmission with bandwidth or pipes as claimed on page 6 section [0068] and Figure 3).
Ahad teaches:  receiving, by the control node, an alarm signal from the operation node (see ADRC may notify its parent component about detected anomaly step 1412 to initiate corrective action to resolve anomaly on page 19 section [0174] and Figure 14).
Ahad teaches:  in response to receiving the alarm signal, independently (see individual container with pipes can be constrained so only certain provisioned amount of resource is used only on page 6 section [0069] and see resources are provided to components individually on page 6 section [0068]) reducing (see ADRC may notify its parent component about detected anomaly step 1412 to initiate corrective action to resolve anomaly on page 19 section [0174] and Figure 14), by the control node, a data amount that is from the first data transmission pipe only and that is allocated to the operation node, without impacting data traffic from any other data transmission pipes (see individual container with pipes can be constrained so only certain provisioned amount of resource is used only on page 6 section [0069] and see resources are provided to component or pipes individually on page 6 section [0068]).
Brooks and Ahad are analogous art because they are from the same field of endeavor, network monitoring and response systems.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a plurality of monitors to monitor and manage components such as pipes and perform management actions without affecting other pipes.  The motivation for doing so would have been to monitoring and managing plurality of component pipes in a large scalable cloud computing systems while be able to maintain a set service level agreements and thus not impacting data traffic of all other component pipes as claimed (see section 1 section [0011] in Ahad).  Therefore, it would have been obvious to combine Brooks and Ahad for the benefit of using a plurality of monitors on plurality of pipes and independently manage the pipe without impacting any other pipes to obtain the invention as specified in claims 1, 7, 14.

As per claims 5, 11, 18, Brooks and Ahad disclose the method according to claim 1, wherein the reducing, by the control node, the data amount that is from the first data transmission pipe only and that is allocated to the operation node comprises at least one of the following: reducing, by the control node, a rate at which the first data transmission pipe receives data; and reducing, by the control node, a rate at which the first data transmission pipe transmits data to the operation node (see the socket is suspended, or the rate the pipe receives data is reduced by the first system, or control node as claimed, on page 6 section [0049] in Brooks). The motivation to combine is same as claims 1, 7, 14 above.

As per claim 13, Brooks and Ahad disclose the system according to claim 7, wherein in response to the data processing system being a real-time data processing system, and in response to there are a plurality of operation nodes and the operation nodes comprising comprise at least one database, each monitor is further configured to monitor the processing performance of the data from the plurality of data transmission pipes in the database (see monitored anomaly event in each component pipe is recorded in database store 612 in a plurality of ADRC, or monitor as claimed, on page 11 section [0108] and Figure 6 and see the plurality of ADRCs 354, 364, 374, or monitors as claimed, on page 11 section [0105] and Figure 3  in Ahad). The motivation to combine is same as claim 7 above.




Claim 2-4, 8-10, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. U.S. Patent Application Publication Number 2019/0014183 A1 (hereinafter Brooks), further in view of Ahad U.S. Patent Application Publication Number 2016/0350173 A1 (hereinafter Ahad), and further in view of Singh U.S. Patent Application Publication Number 2019/0132387 A1 (hereinafter Singh).

As per claims 2, 8, 15, Brooks and Ahad do not disclose expressly: the method according to claim 1, wherein each monitor is configured to monitor processing performance of data from the plurality of data transmission pipes and perform any one of the following for data from each data transmission pipe: monitoring a data processing speed of the operation node; or monitoring a processing response speed of the operation node.
Singh teaches: wherein each monitor is configured to monitor processing performance of data from the plurality of data transmission pipes and perform any one of the following for data from each data transmission pipe: monitoring a data processing speed of the operation node; or monitoring a processing response speed of the operation node (see processing speed of operators in a pipeline are slow down or sped up in order to dynamically synchronize the runtime performance of each of the operators in the pipeline, or data processing speed of node is monitored as claimed on page 5 section [0038]).
Brooks and Singh are analogous art because they are from the same field of endeavor, network monitoring and response systems.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to monitor the data processing speed of the operation node.  The motivation for doing so would have been to monitor data processing speed to manage performance (see page 5 section [0038] in Singh).  Therefore, it would have been obvious to combine Brooks and Ahad and Singh for the benefit of monitoring data processing speed of the operation node to obtain the invention as specified in claims 2, 8, 15.

As per claims 3, 9, 16, Brooks and Ahad and Singh disclose the method according to claim 2, wherein the receiving, by the control node, the alarm signal from the operation node in response to the first monitor detecting that processing performance of data from the first data transmission pipe is lower than the first threshold comprises: receiving, by the control node, the alarm signal from the operation node in response to the first monitor detecting that a processing speed of the data from the first data transmission pipe is lower than a second threshold (see first threshold as min 1002 and see second threshold as soft limit 1004 and see third threshold as max 1006 for determining anomaly event and respond accordingly on page 15 section [0138] and Figure 10 in Ahad).  The motivation to combine is same as claims 1, 7, 14 above.

As per claims 4, 10, 17, Brooks and Ahad and Singh disclose the method according to claim 2, wherein the receiving, by the control node, the alarm signal from the operation node in response to the first monitor detecting that processing performance of data from the first data transmission pipe is lower than the first threshold comprises: receiving, by the control node, the alarm signal from the operation node in response to the first monitor detecting that a processing response speed of the data from the first data transmission pipe is lower than a third threshold (see first threshold as min 1002 and see second threshold as soft limit 1004 and see third threshold as max 1006 for determining anomaly event and respond accordingly on page 15 section [0138] and Figure 10 in Ahad). The motivation to combine is same as claims 1, 7, 14 above.




Claim 6, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al. U.S. Patent Application Publication Number 2019/0014183 A1 (hereinafter Brooks), further in view of Ahad U.S. Patent Application Publication Number 2016/0350173 A1 (hereinafter Ahad), and further in view of Theimer U.S. Patent Application Publication Number 2015/0134797 A1 (hereinafter Theimer).

As per claims 6, 12, 19, Brooks and Ahad do not disclose expressly: the method according to claim 1, wherein the plurality of data transmission pipes established between the control node and the operation node are created by the control node according to partitioning policy information, and the partitioning policy information is used by the control node to determine a partition used to receive data.
Theimer teaches: wherein the plurality of data transmission pipes established between the control node and the operation node are created by the control node according to partitioning policy information, and the partitioning policy information is used by the control node to determine a partition used to receive data (see stream partitioning policies on page 3 section [0041]).
Brooks and Theimer are analogous art because they are from the same field of endeavor, network monitoring and response systems.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use partitioning policy information to manage pipes.  The motivation for doing so would have been to reduce data disruption (see page 1 section [0003] in Theimer).  Therefore, it would have been obvious to combine Brooks and Ahad and Theimer for the benefit of using partitioning policy to obtain the invention as specified in claims 6, 12, 19.



Response to Arguments
Applicant’s arguments, see Remarks on page 8, filed January 12, 2022, with respect to the rejection(s) of claim(s) 1, 7, 14 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ahad U.S. Patent Application Publication Number 2016/0350173 A1 (hereinafter Ahad).

As per claims 1, 7, 14, Brooks do not disclose expressly: a plurality of monitors are disposed in the data processing system for the plurality of data transmission pipes, each monitor is associated with each of the plurality of data transmission pipes.
Brooks do not disclose expressly: receiving, by the control node, an alarm signal from the operation node.
Brooks do not disclose expressly: in response to receiving the alarm signal, independently reducing, by the control node, a data amount that is from the first data transmission pipe only and that is allocated to the operation node, without impacting data traffic from any other data transmission pipes.
Ahad teaches: a plurality of monitors (see Anomaly Detection and Resolution Components ADRC on page 2 section [0013]and see plurality of ADRC 354, 364, 374 on page 11 section [0105] and Figure 3) are disposed in the data processing system for the plurality of data transmission pipes, each monitor is associated with each of the plurality of data transmission pipes (see ADRC 354, 364, 374 monitoring plurality of components with network transmission with bandwidth or pipes as claimed on page 6 section [0068] and Figure 3).
Ahad teaches:  receiving, by the control node, an alarm signal from the operation node (see ADRC may notify its parent component about detected anomaly step 1412 to initiate corrective action to resolve anomaly on page 19 section [0174] and Figure 14).
Ahad teaches:  in response to receiving the alarm signal, independently (see individual container with pipes can be constrained so only certain provisioned amount of resource is used only on page 6 section [0069] and see resources are provided to components individually on page 6 section [0068]) reducing (see ADRC may notify its parent component about detected anomaly step 1412 to initiate corrective action to resolve anomaly on page 19 section [0174] and Figure 14), by the control node, a data amount that is from the first data transmission pipe only and that is allocated to the operation node, without impacting data traffic from any other data transmission pipes (see individual container with pipes can be constrained so only certain provisioned amount of resource is used only on page 6 section [0069] and see resources are provided to component or pipes individually on page 6 section [0068]).
Brooks and Ahad are analogous art because they are from the same field of endeavor, network monitoring and response systems.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a plurality of monitors to monitor and manage components such as pipes and perform management actions without affecting other pipes.  The motivation for doing so would have been to monitoring and managing plurality of component pipes in a large scalable cloud computing systems while be able to maintain a set service level agreements and thus not impacting data traffic of all other component pipes as claimed (see section 1 section [0011] in Ahad).  Therefore, it would have been obvious to combine Brooks and Ahad for the benefit of using a plurality of monitors on plurality of pipes and independently manage the pipe without impacting any other pipes to obtain the invention as specified in claims 1, 7, 14.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779. The examiner can normally be reached Monday-Friday 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S CHOU/Primary Examiner, Art Unit 2451